            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

JERRY NUTT
ADC #098540                                                     PETITIONER

v.                          No. 5:19-cv-164-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                               RESPONDENT

                                   ORDER
      On de nova review, the Court adopts Magistrate Judge Deere's
recommendation, Doc. 22, as modified and overrules Nutt' s objections,
Doc. 23. The modification: Because the Arkansas Court of Appeals
found no deficient performance, it didn't address prejudice. Nutt v.
State, 2020 Ark. App. 137, *7, 594 S.W.3d 907, 912. Any analysis of that
issue by this Court would therefore have to be de nova, not deferential.
Rompilla v. Beard, 545 U.S. 374, 390 (2005). This Court need not address
prejudice, though, because the state court's handling of the deficient
performance issue didn't amount to an unreasonable application of
federal law or an unreasonable determination of the facts in the record.
28 U.S.C. § 2254(d). Nutt's petition will be dismissed with prejudice.
No certificate of appealability will issue. 28 U.S.C. § 2253(c)(l)-(2).
So Ordered.

                             (/
              D.P. Marshall Jr.
              United States District Judge
